Citation Nr: 1822683	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  14-31 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for service-connected ovarian cyst and chronic pelvic pain syndrome (CPPS).

2. Entitlement to special monthly compensation (SMC) based on the loss of use of a creative organ.


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Esq.


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1989 to May 1991. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2014, this matter was certified for appeal, and the Veteran and her attorney were so notified.  In May 2016 correspondence, the Veteran's attorney purported to withdraw his representation.  After an appeal is certified to the Board, a representative may not withdraw services in the appeal unless good cause is shown on motion, and such motions must be in writing.  38 C.F.R. § 20.608(b)(2).  While the attorney's attempt to withdraw was in writing, it was not in the form of a motion.  More importantly, the submission contained no discussion or indication of the reason for the withdrawal.  To the extent that the submission could be construed as a motion to withdraw as representative of the Veteran, it is denied. 

When a veteran files a claim for an increased rating, he or she is presumed to be seeking the maximum benefit under any applicable theory, including special monthly compensation (SMC).  See generally Roberson v. Principi, 251 F.3d 1378   (Fed. Cir. 2001); see also Akles v. Derwinski, 1 Vet. App. 118 (1991).  The Board finds that an inferred SMC claim based on loss of use of a creative organ is implied in the increased rating claim on appeal.  The Board has characterized the issues on appeal on the cover page accordingly.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In this case, VA's duty to assist has not been satisfied.  Therefore, a remand is necessary for the following development.

First, a medical opinion is needed regarding the Veteran's inferred SMC claim based on loss of use of a creative organ.  In August 2012, the RO requested a VA gynecological review examination for the increased rating claim on appeal.  The RO also requested a medical opinion regarding SMC based on loss of use of a creative organ.  The RO cancelled both the VA gynecological examination and the SMC medical opinion because the Veteran failed to appear for the VA examination.  See August 2012 VA outpatient treatment record, C&P note (noting efforts to contact Veteran and schedule VA examination); September 2012 VA Form 21-2507a (cancellations).  In a February 2013 rating decision, the RO denied entitlement to SMC based on loss of use of a creative organ (infertility, claimed as sterility).  In a February 2013 notification letter, the RO reasoned that the Veteran failed to report for her gynecological review examination and consequently, there was no the nexus opinion relating her infertility to her service-connected ovarian cyst and CPPS.

The Board agrees with the RO's finding that the Veteran failed to report to the August 2012 gynecological VA examination without providing good cause.  However, the SMC medical opinion would not necessarily have required an examination.  Therefore, even considering her failure to report to the scheduled August 2012 VA gynecological examination, this alone was not a sufficient reason to cancel the requested SMC medical opinion.  Therefore, the Board finds that the RO did not satisfy the duty to assist in the development of the inferred SMC claim and a remand for a medical opinion is warranted.

Second, the most recent VA outpatient treatment records in the claims file are from approximately January 2013, more than five years ago.  Accordingly, the RO must obtain updated VA treatment records before it schedules the SMC medical opinion so that the VA examiner can consider the Veteran's current medical records.

Finally, the RO previously obtained the Veteran's Social Security Administration (SSA) disability claim records.  A February 2013 rating decision's evidence list notes SSA records received in September 2012.  While various SSA correspondence and cover sheets from September 2012 are of record, the SSA records themselves are not.  See third party correspondence received September 24, 2012 (documenting SSA's disclosure of records to RO via CD, and accompanying RO note labeling SSA records; however, the referenced SSA records themselves are missing).  Upon remand, the RO must locate the Veteran's previously obtained SSA records and associate them with the file.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all updated VA treatment records from the Miami VAMC and the West Palm Beach VAMC, as well as all outpatient clinics (OPCs) associated with those facilities (including but not limited to the Broward County VA OPC) from January 2013 to the present.

2. Locate and associate with the claims file the Veteran's previously obtained, complete SSA file.  If the RO cannot locate the originally obtained SSA records (which SSA originally disclosed to the RO via CD in September 2012), then make as many attempts as necessary to re-obtain the records from SSA. 

3. Then, only after obtaining the VA and SSA records requested above to the extent possible, proceed with the following instructions.

4. Return the Veteran's claims file to the April 2011 VA gynecological examiner (or to another qualified VA examiner if that person is no longer available) for an addendum medical opinion.  The examiner must note his or her review of the complete claims file, including this remand.  Then, the examiner should opine as to the following, with a full supporting rationale:

Is the Veteran's documented infertility at least as likely as not (50 percent or greater probability) due to or aggravated by (i.e., permanently worsened, not from natural progression) her service-connected ovarian cyst or CPPS?  Please specifically consider the Veteran's various VA outpatient gynecological treatment records from approximately 2011 referencing her infertility.  

If and only if the VA examiner finds that the requested opinion cannot be completed without a VA gynecological examination, then the RO must schedule one.  Please specifically document attempts to schedule the examination with a female VA examiner.  If it is not possible to accommodate the Veteran's request for a female VA examiner, then please document the reason(s) in detail.  See May 2011 VA administrative note (noting Veteran's discomfort with male VA examiners given history of sexual abuse; VA psychological examiner noted that he accordingly notified C&P office that "a valid and reliable exam could not be completed given her discomfort.")

If the requested opinion is not possible without resort to mere speculation, then the examiner must explain why.

5. After completing the above and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252.  This remand is a preliminary order and not an appealable decision.  38 C.F.R. § 20.1100(b) (2016).

